Citation Nr: 1027425	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  10-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for dizzy spells, to 
include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.R.




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1944 to August 1946 and 
from October 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2); 38 C.F.R. § 20.900(c).

The issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the appellant.
 
FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's dizzy spells are due to any incident 
or event in active service; or are proximately due to or the 
result of the Veteran's service-connected bilateral hearing loss, 
on either a causation or aggravation basis.


CONCLUSION OF LAW

Dizzy spells were not incurred in or aggravated by service, nor 
are they shown to be due to, the result of, or aggravated by the 
Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In October 2008 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the December 2008 rating decision, August 
2009 SOC, and May 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the October 2008 letter which VA sent to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Veteran's service treatment records do not show any 
complaints, treatment, or diagnoses related to dizzy spells.  
September 2002 private treatment notes from J.C.H. indicate that 
the Veteran complained of having dizziness and nausea for about a 
week.  He said he would lose his equilibrium when he stood up, 
and had vomited once prior to the treatment.  March 2005 
treatment records from JCH indicate that the Veteran had fainted 
at work and that there had not been any previous episodes.  It 
was noted that he had forgotten to take his blood pressure 
medication that morning, and felt slightly dizzy before the 
episode.  A March 2005 CT scan from treatment at JCH showed no 
acute findings, and a small lacunar infarct in the right basal 
ganglia.

The Veteran wrote in September 2008 that for many years he had 
experienced intermittent dizzy spells.  He said he did not know 
whether they were connected to his hearing.  He wrote in an 
October 2008 statement that he did not recall having any medical 
treatment for dizzy spells during his service.  He could not 
recall when the dizzy spells started, and at first he would 
tolerate them because they were over so quickly.  Later, when the 
dizzy spells happened, he would have to stop if he was driving 
and wait for the spells to pass.  The Veteran never told 
employers because he did think of it or did not want to 
jeopardize employment. 

December 2008 VA treatment notes are silent for any indication of 
complaints or diagnoses related to dizzy spells.  In his January 
2009 Notice of Disagreement (NOD), the Veteran wrote that he was 
taking Meclizine to keep his dizzy spells under control and that 
because of these spells he could not drive, get on ladders, mow 
the lawn, or perform other maintenance.  May 2009 treatment notes 
from MCH indicate that the Veteran complained of dizziness.  
I.H., M.D., a private ear, nose, and throat specialist, wrote in 
May 2009 that he had seen the Veteran for a consultation.  His 
symptoms included dizziness, which was a light-headed feeling 
rather than true vertigo.  Dr. H opined that the Veteran's 
dizziness was likely not related to his inner ear disorders.   

At the June 2010 hearing the Veteran testified that he had 
stopped driving because of his spells, during which he said he 
feels he is going to faint.  Ms. R, the Veteran's caregiver, 
testified that to her knowledge he has not received any treatment 
for dizzy spells, and that he takes Meclizine when he starts to 
get dizzy.  She said the medication provided some relief.  A July 
2010 note from a care provider at S.H.C., a private facility, 
indicates that the Veteran's diagnoses included light headedness 
with syncope.   

In deciding this case, the Board  recognizes the sincerity of the 
arguments advanced by the Veteran that his dizzy spells are 
service connected, to include as secondary to his service-
connected hearing loss.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of causation, aggravation, or etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
dizzy spells require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology. 

In the present case, there is no medical opinion of record 
relating the Veteran's dizzy spells to his bilateral hearing 
loss.  Furthermore, the evidentiary record does not indicate that 
there has been continuity of symptomatology since service because 
it does not show that the Veteran had dizziness during or within 
several years after his active service in the Navy, which ended 
more than 58 years ago.  See 38 C.F.R. § 3.303(b).

Because the evidence preponderates against the claim of service 
connection for dizzy spells, to include as secondary to the 
service-connected bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for dizzy spells, to include as secondary to 
the service-connected bilateral hearing loss, is denied.


REMAND

The Veteran underwent a VA audiology examination in November 
2008, at which he was diagnosed with mild to moderately severe 
bilateral sensorineural hearing loss.  In his December 2008 NOD, 
he wrote that he was able to hear the words spoken to him at his 
VA examination only because the words were put directly into his 
ear.  He further indicated that, in contrast, there are some 
conversations he is able to follow and others that he cannot 
follow because of his hearing.  

Dr. H wrote in July 2009 that the Veteran had persistent, severe 
sensorineural hearing loss, worse on the right.  He had undergone 
a myringotomy with aspiration of effusion on the left side, and 
he no longer had conductive hearing loss.  Therefore, his 
audiogram results had improved.  The Veteran testified at the 
June 2010 hearing that his hearing has worsened since the VA 
examination, and Ms. R testified that it has gotten worse since 
he was tested by Dr. H.  The testimony from the hearing further 
indicated that the Veteran was going to seek VA treatment to 
receive hearing aids.  Because it has been almost two years since 
the Veteran's VA examination, because the record contains 
evidence that his symptoms have worsened since that time, and 
because the Veteran alleges that the examination did not capture 
the true severity of his hearing loss, the Board finds that it is 
necessary to schedule him for another examination before the 
claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the law and pertinent Court 
decisions, as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and any other applicable legal precedent.

2.  Request a complete copy of the Veteran's VA 
treatment records from December 2008 to the 
present. 

3.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo a audiology examination.  The 
claims file, to include a copy of this Remand, must 
be made available to the examiner, and the report 
of the examination should include discussion of the 
Veteran's documented medical history and 
contentions regarding his bilateral hearing loss.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished (with all 
findings made available to the examiner(s) prior to 
the completion of his or her report), and all 
clinical findings should be reported in detail.

4.  Thereafter, readjudicate the Veteran's claim 
for entitlement to an initial compensable 
evaluation for bilateral hearing loss.  If the 
benefits sought on appeal remain denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


